Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The term “match factors” is not a term of the art and in paragraph [0031] several examples are given.  For the purpose of the examination any factor that is related to the matching of measured data would be considered a “match factor”.

Claim Objections
Claim 6 is objected to because of the following informalities:  The preamble is only “The method of claim 5”, while claim 5 is “The computer-implemented method of Claim…”  The preamble should match the parent claim unless the intent is to change the scope of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "fine layer model" in claims 1-18 is a relative term which renders the claim indefinite.  The term "fine layer model" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus claims 1-18 are indefinite under 35 USC 112(b).  For the purpose of the examination, and layer model will be considered as reading on the fine layer model.
The term "coarse layers" in claims 1-18 is a relative term which renders the claim indefinite.  The term "coarse layers" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus claims 1-18 are indefinite under 35 USC 112(b).  For the purpose of the examination coarse layers are any layers used to combine the seismic and well log data.
The term “soft constraint” in claims 6, 12 and 18 is a relative term without any clear meaning.  The concept constraint may be fixed or changeable, but regardless the constraint is a single number.  Limiting a process to a range of values is not considered as a singular constraint until a particular value is chosen.  Thus claims 6, 12 and 18 are indefinite under 35 USC 112(b).  For the purpose of the examination any defined constraint will read on the claimed term “soft constraint”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the creation of a mathematical model without significantly more. The claims recite a series of mathematical manipulations of data for the creation of a model. This judicial exception is not integrated into a practical application because it only describes the generation of a mathematical model without any recitation of any particular hardware other than generic computer components. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
1.    A computer-implemented method for generating a geo-cellular model with improved reliability executed by one or more processors, the method comprising:
receiving a seismic dataset of a surveyed subsurface, the seismic dataset comprising seismic porosities in depth of the surveyed subsurface;
resampling seismic porosities into a three dimensional (3D) geological fine layer model grid;
extracting seismic porosities at well locations using the 3D geological fine layer model grid;
upscaling log porosities and the seismic porosities into coarse layers, wherein the coarse layers are identical for all the well locations;
determining match factors based on differences between the upscaled log porosities and the downscaled seismic porosities; and
collocating co-krig the log porosities with the 3D geological fine layer model grid using the match factors as a soft constraint to produce a final 3D model.

The limitation “receiving a seismic dataset” is insignificant extra solution activity of obtaining data without any explicit identification of the act of making the measurements or using any particular hardware to obtain the data. The remainder of the limitation, “dataset of a surveyed subsurface, the seismic dataset comprising seismic porosities in depth of the surveyed subsurface”  is merely the description of the type of data being obtained and does not in any manner involve any particular action or hardware beyond receiving the data.

The claim fails to incorporate the abstract into a practical application since the claim fails to explicitly recite any practical application such the specific use of the model in a particular definitive action of operating the oil reservoir.  This is similar to the eligibility analysis for Example 37 claim 3 shown in the Subject Matter Eligibility (https://www.uspto.gov/patents/laws/examination-policy/subject-matter-eligibility) under the link: 2019 PEG Examples 37 through 42 (issued January 7, 2019), where the claim fails to integrate the abstract idea into a practical application.
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Independent claims 7 and 13 include generic computer elements and fail to provide any additional elements that are significant.  Thus independent claims 1, 7 and 13 are not patent eligible under 35 USC 101.
The dependent claims 2-6, 8-12 and 14-18 all address additional details of the abstract idea of the development of the model and fail to provide any significant additional elements or practical applications that could affect the 101 analysis.  Thus the claims 2-6, 8-12 and 14-18 are all not patent eligible under 35 USC 101.


AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7, 9, 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., “Integrating Seismic Data in Reservoir Modeling: The Collocated Cokriging Alternative” 1992 (hereinafter Xu).
Claim 1:
computer-implemented method for generating a geo-cellular model with improved reliability executed by one or more processors (performing the calculations using software, pg. 834 col 1 line 19, running on a workstation, col 2 last paragraph thus it would be obvious to perform the claimed steps using one or more processors), the method comprising:
receiving a seismic dataset of a surveyed subsurface, the seismic dataset comprising seismic porosities in depth of the surveyed subsurface (the term                                 
                                    
                                        
                                            z
                                        
                                        
                                            1
                                        
                                    
                                    (
                                    u
                                    )
                                
                             can represent porosity measured by seismic an well logging, page 834 col 1 the first 2 paragraphs under the heading “Notations:”);
resampling seismic porosities into a three dimensional (3D) geological fine layer model grid; extracting seismic porosities at well locations using the 3D geological fine layer model grid (representing the seismic data with the term                                 
                                    
                                        
                                            z
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            u
                                        
                                    
                                
                             and creating the last summation term in equation 2 to represent the fine layer model);
upscaling log porosities and the seismic porosities into coarse layers, wherein the coarse layers are identical for all the well locations (combining the well log data and the seismic data in equation 2 where the resolution of the position                                 
                                    
                                        
                                            z
                                        
                                        
                                            1
                                        
                                        
                                            *
                                        
                                    
                                    (
                                    u
                                    )
                                
                             is of a different resolution including unsampled locations);
determining match factors based on differences between the upscaled log porosities and the downscaled seismic porosities (the matching weighting terms                                 
                                    
                                        
                                            λ
                                        
                                        
                                            α
                                        
                                        
                                            (
                                            1
                                            )
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            λ
                                        
                                        
                                            α
                                        
                                        
                                            (
                                            2
                                            )
                                        
                                    
                                
                             as given in equation 2); and
collocating co-krig the log porosities with the 3D geological fine layer model grid using the match factors as a soft constraint to produce a final 3D model (the final model                                 
                                    
                                        
                                            z
                                        
                                        
                                            1
                                        
                                        
                                            *
                                        
                                    
                                    (
                                    u
                                    )
                                
                             equation 7).
Claims 7 and 13 are rejected similarly to claim 1
Claim 3:
Xu teaches the computer-implemented method of Claim 1, further comprising calculating errors based on differences between the upscaled log porosities and the downscaled seismic porosities.  Xu teaches the determination of the porosity using the upscaled and downscaled porosities, equation 7, and teaches determining the probability of the estimate, e.g. and estimate of error (page 838 column 2 last 2 paragraphs).
Claims 9 and 15 are rejected similarly to claim 3
Claim 6:
Xu teaches the method of Claim 5, further comprising:
downscaling the match factors into a fine layer model grid (the 3-D grid described in equation 2); and
generating a 3D correlation model based on the downscaled match factors (the matching weighting terms                                 
                                    
                                        
                                            λ
                                        
                                        
                                            α
                                        
                                        
                                            (
                                            1
                                            )
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            λ
                                        
                                        
                                            α
                                        
                                        
                                            (
                                            2
                                            )
                                        
                                    
                                
                             as given in equation 2), wherein the 3D correlation model is used as the soft constraint to produce the final 3D model (Equation 7 with the cross covariances).
Claims 12 and 18 are rejected similarly to claim 6

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1, 7 and 13 above, and further in view of Godwill et al., “Application of 3D Reservoir Modeling on Zao 21 Oil Block of Zilaitun Oil Field” 2016 (hereinafter Godwill).
Claim 2:
Xu teaches the computer-implemented method of Claim 1.
Xu is silent concerning “further comprising evaluating a productivity of the surveyed subsurface according to the final 3D model”.
Godwill teaches the effectiveness of 3D reservoir modeling technology as a tool for adequate understanding of the spatial distribution of petro-physical properties and in addition framework for future performance and production behavior (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the teaching of Godwill to predict reservoir production behavior using the 3D porosity model of XU with the expected benefit that the improved porosity 3D model would produce an improved prediction of production behavior, e.g. reservoir productivity, for the management of the reservoir.
This method for using 3D porosity to predict production behavior, e.g. reservoir productivity, was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Godwill.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu and Godwill to obtain the invention:
further comprising evaluating a productivity of the surveyed subsurface according to the final 3D model
Claims 8 and 14 are rejected similarly to claim 2



Prior Art Rejections for claims 4, 5, 10, 11, 16 and 17
Claims 4, 5, 10, 11, 16 and 17 are not anticipated nor made obvious by the prior art.  In particular, the calculating an absolute error for each error based on differences between the upscaled log porosities and the downscaled seismic porosities, where the absolute error is then normalized and wherein each of the match factors equal one minus the absolute error is novel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/REGIS J BETSCH/           Primary Examiner, Art Unit 2857